Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 8/31/2022 regarding application 16/078,378 filed on 8/21/2018.  
 	Claims 1-26 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Usami (US Patent Application Publication 2010/0115222), and in view of Kang et al. (US Patent Application Publication 2016/0191665, hereinafter Kang).
	As to claim 1, Usami teaches In data storage equipment [as shown in figure 1; Kang also teaches this limitation – as shown in figure 1] operative to store data within slices of different sizes [as shown in figure 5, where the corresponding slices are the pages of different storage pools (42A, 42C, 42D), and where the size of the pages/slices are 16MB, 32MB, and 64MB, respectively; Kang also teaches this limitation – as shown in figures 3-6], a method of managing the data, the method comprising: 
based on access activity for first data and access activity for
second data [The storage system 3 in accordance with the embodiment of the present invention is a hierarchical storage system in which an aggregation of the pools 42 of the same type (an aggregation of the real areas in the pool 42) is one layer. More specifically, the storage system 3 can decide a layer that is a data storage location (that is, a type of the pool 42) based on the characteristics of the data (such as a frequency of an access) … For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer … (¶ 0069-0070); … In the case in which the data that configures 16 files is stored, the data characteristics include a frequency of an access of each of the 16 files. On the other hand, in the case in which a size of the real page 52 is 64 MB and a size of one file is 1 MB similarly to the above, one real page 52 can store the data that configures 64 files. In the case in which the data that configures 64 files is stored, the data characteristics include a frequency of an access of each of the 64 files. That is, in the case in which a size of the real page 52 is 64 MB, the data characteristics include a frequency of an access of more files. Consequently, the characteristics of the data can be variable more easily. For instance, in the case in which a frequency of an access is extremely high for only one of the 64 files and the other 63 files are hardly accessed, the data that configures the 64 files may be stored into the upper layer. In this case, although the data that configures one file having a high access frequency is stored into a layer suitable for the data characteristics, the data that configures the other files is stored into a layer that is not suitable for the data characteristics … (¶ 0088-0089)] the first data and the second data both residing within a first slice having a first size [as shown in figure 8, 42A, where first data (0) and second data (1) both residing in pool 1; as shown in figure 5, where the corresponding slices are the pages of different storage pools (42A, 42C, 42D), and where the size of the pages/slices are 16MB, 32MB, and 64MB, respectively], selecting, from among multiple sets of storage devices [figure 1, 37A-37F; Kang also teaches this limitation – as shown in figures 3-6, 8A, and 8B], a first target set of storage devices within which to store the first data from among multiple sets of storage devices and a second target set of storage devices within which to store the second data [figure 1, 37A-37F; as shown in figures 5-9; … For instance, the hierarchical storage system can decide a layer that is a data storage location based on the characteristics of the data (such as a frequency of an access). The hierarchical storage system can carry out an efficient data management by storing data to a layer suitable for the characteristics of the data … (¶ 0003); The storage system 3 in accordance with the embodiment of the present invention is a hierarchical storage system in which an aggregation of the pools 42 of the same type (an aggregation of the real areas in the pool 42) is one layer. More specifically, the storage system 3 can decide a layer that is a data storage location (that is, a type of the pool 42) based on the characteristics of the data (such as a frequency of an access) … (¶ 0069-0070); Kang also teaches this limitation – as shown in figures 2, 8A, and 8B];
simultaneously (i) moving the first data from the first slice having the first size to a second slice having a second size that is different from the first size [as shown in figures 8-9, where first data (0) is moved from pool 1 to pool 2, where pool 1 and pool 2 are of different size; In the case in which the data characteristics that decide a data storage location vary as time goes on, the hierarchical storage system can change a layer of a data storage location by carrying out a migration of data … On the other hand, for the file unit change method, it is judged whether the data characteristics of data that configures the file conform to the prescribed conditions or not for every file. In the case in which the data characteristics conform to the prescribed conditions, data that configures the file is migrated to a storage location in a layer different from a storage location that has stored the data (¶ 0006-0010); A method comprising: receiving an operation associated with data; determining an operation type of the operation, the operation type being an open operation or a close operation; and managing storage of the data on a hard disk drive of an electronic device and in a cache on a solid-state storage medium of the electronic device based on: the determined operation type; a determination that the electronic device is operating on battery power; and a cache policy that is based on: reducing access to the hard disk drive according to characteristics of the data that include size of a file associated with the data, frequency of access of the data, a total number of times that the data has been previously accessed, a duration since a previous access of the data … (claim 1); Kang also teaches this limitation – as shown in figures 3-6, 8A, and 8B], and (ii) moving the second data from the first slice to a third slice having a third size, wherein the first size, the second size, and the third size are different from one [as shown in figures 8-9, where second data (1) is moved from pool 1 to pool 2, where pool 1 and pool 2 are of different size; it is noted that pool 1, pool2, and pool 3 are of three different sizes; Kang more expressively teaches simultaneously moving first data to a second slice and second data to a third slice, with different sizes – figure 2 shows data may be split and stored into different storage devices (222 and 218); figures 3-6 show different slices with different size to store the data; figure 8A and 8B show the first data (AU0, 214/304) and second data (AU1 or AU2, 214) are written into different devices with different sizes (DEV 1 and DEV 2); … FIG. 3 depicts one example method of the data formatting performed by the data preprocessor 208 as mentioned in FIG. 2. In this example, the data formatting is a split function or a split scheme. FIG. 3 also depicts the formatted data 216 as the output of the data preprocessor 208 … As an example, the size of each of the application units 304 can be the same across the application data 214. Also as an example, the size of each of the application units 304 across the application data 214 can differ for different transfers of the application data 214 … The in-storage processing, or even the mere storage of the application data 214, can at least involve splitting the application units 304 to different destination devices in the storage group 206 (¶ 0077-0082); Describing FIG. 8A, this part depicts the formatted data 216 and the formatted units 306. In this example, the formatted data 216 is split and sent to two of the storage devices 218. Each of the formatted units 306 includes one or more of the application units 304, such as FU0 in DEV1, which can include AU0 and AU1. These application units 304, such as AU0, AU1, AU2, AU4, etc., can be each entirely contained in one of the formatted units 306 or traverse or span across multiple formatted units 306, such as AU3, AU6, AU8, etc. As described in FIG. 3, some of the application units 304 are aligned with the formatted units 306 while others are not … (¶ 0135-0137)]; and 
storing the second slice in the first target set of storage devices and the third slice in the second target set of storage devices [as shown in figures 6-9; The storage system as defined in claim 1, wherein: a size of a real page in a pool of a type included in a lower layer is larger than a size of a real page in a pool of a type included in a higher layer … and (2-2) migrating from the targeted first real page into a second real page that is specified by the change condition information and that is not allocated in the pool of a second type that is a storage location corresponding to the pool of the first type in the case in which the result of the judgment of the above (2-1) is positive, the storage location change processing section carries out the following (A-1) to (A-3) in the case in which a size of the first real page is P times of a size of the second real page (P is a natural number of at least 2) since a layer that includes the pool of the first type is lower than a layer that includes the pool of the second type in the above (2-1): … (claim 2); Kang also teaches this limitation – as shown in figures 8A and 8B].
	Regarding claim 1, Usami teaches simultaneously move first and second data from a first slice to a second slice, where the size of the first slice and the second slice being different [as shown in figures 8-9, where first data (0) is moved from pool 1 to pool 2, where pool 1 and pool 2 are of different size, and second data (1) is moved from pool 1 to pool 2, where pool 1 and pool 2 are of different size], but does not teach move first and from a first slice to a second slice and move second data from a first slice to a third slice.
	However, Kang specifically teaches moving first and from a first slice to a second slice and move second data from a first slice to a third slice [figure 2 shows data may be split and stored into different storage devices (222 and 218); figures 3-6 show different slices with different size to store the data; figure 8A and 8B show the first data (AU0, 214/304) and second data (AU1 or AU2, 214) are written into different devices with different sizes (DEV 1 and DEV 2); … FIG. 3 depicts one example method of the data formatting performed by the data preprocessor 208 as mentioned in FIG. 2. In this example, the data formatting is a split function or a split scheme. FIG. 3 also depicts the formatted data 216 as the output of the data preprocessor 208 … As an example, the size of each of the application units 304 can be the same across the application data 214. Also as an example, the size of each of the application units 304 across the application data 214 can differ for different transfers of the application data 214 … The in-storage processing, or even the mere storage of the application data 214, can at least involve splitting the application units 304 to different destination devices in the storage group 206 (¶ 0077-0082); Describing FIG. 8A, this part depicts the formatted data 216 and the formatted units 306. In this example, the formatted data 216 is split and sent to two of the storage devices 218. Each of the formatted units 306 includes one or more of the application units 304, such as FU0 in DEV1, which can include AU0 and AU1. These application units 304, such as AU0, AU1, AU2, AU4, etc., can be each entirely contained in one of the formatted units 306 or traverse or span across multiple formatted units 306, such as AU3, AU6, AU8, etc. As described in FIG. 3, some of the application units 304 are aligned with the formatted units 306 while others are not … (¶ 0135-0137)]. 
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to move first and from a first slice to a second slice and move second data from a first slice to a third slice, as demonstrated by Kang, and to incorporate it into the existing scheme disclosed by Usami, because Kang teaches doing so allow distributed processing of data in multiple storage devices, improving the overall throughput [As another example, incoming application requests 220 for in-storage processing can be split into multiple sub-application requests 222 to perform in-storage processing according to a distribution of the formatted data 216, organization of the storage group 206, or other policies. The request distributor 210 can perform this split of the application request 220 for in-storage processing based on the placement scheme for the application data 214, the formatted data 216, or a combination thereof].
	As to claim 18, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 19, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 22, Usami in view of Kang teaches A method as in claim 1 wherein the first data has a size that is different from both the first size and the second size [Usami -- … To explain in more detail, in the case in which a size of the real page 52 is 16 MB and a size of one file is 1 MB, one real page 52 can store the data that configures 16 files. In the case in which the data that configures 16 files is stored, the data characteristics include a frequency of an access of each of the 16 files. On the other hand, in the case in which a size of the real page 52 is 64 MB and a size of one file is 1 MB similarly to the above, one real page 52 can store the data that configures 64 files … (¶ 0088)].

6.	Claims 2-7, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Kang, and further in view of Nakajima (US Patent Application Publication 2014/0082310).
	As to claim 2, Usami in view of Kang teaches A method as in claim 1 wherein the data storage equipment includes (i) primary memory [Usami – for example, as shown in figure 1, the primary memory may be the cache memory (34)] and (ii) secondary storage coupled to the primary memory, the secondary storage including the multiple sets of storage devices [Usami – for example, as shown in figure 1, the secondary storage may include storage devices 37A-37F]; wherein moving the first data from the first slice to the second slice includes reading the first data from a source set of storage devices into the second slice while the second slice resides in the primary memory [Usami – as shown in figure 15, steps S102-S103-S105-S106-S107-S108-S109-S110; figure 16, steps S201-S206; FIG. 15 is a flowchart of a processing that is carried out by the CTL 31 in the case in which a read request is received … After that, the CTL 31 reads the read targeted data from the area that has been ensured in S105, and stores the data into the cache memory 34 (S107) … (¶ 0148-0176)]; and wherein storing the second slice in the target set of storage devices includes writing the second slice from the primary memory into the target set of storage devices [Usami – figure 16, steps S201-S206; FIG. 16 is a flowchart of the layer change processing that is carried out in S109 of FIG. 15 … On the other hand, in the case in which the read targeted data conforms to the layer change rule (S202: YES), the CTL 31 carries out the processing of S203 to S206 to change the layer of the storage location of the read targeted data …  (¶ 0164-0176)].
	Regarding claim 2, Usami in view of Kang does not expressively teach writing the second slice from the primary memory into the target set of storage devices.
	However, Nakajima specifically teaches writing the second slice from the primary memory into the target set of storage devices [as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to write the second slice from the primary memory into the target set of storage devices, as demonstrated by Nakajima, and to incorporate it into the existing scheme disclosed by Usami in view of Kang, because Nakajima teaches doing so would reduce the media access frequency of the copy offload operation and the tier movement operation [FIG. 27 illustrates a flow chart to manage tier movement, in accordance with an example implementation. The example implementation as depicted in FIG. 27 utilizes the cache memory as the copy source buffer and as the copy destination buffer, to reduce the media (HDD or SSD of FIG. 4) access frequency of the copy offload operation and the tier movement operation … (¶ 0080)].
	As to claim 3, Usami in view of Kang & Nakajima teaches A method as in claim 2 wherein each of the multiple sets of storage devices of the secondary storage operates as different storage tier that provides difference data access performance, the source set of storage devices operating as a first storage tier that provides first data access performance, and the target set of storage devices operating as a secondary storage tier that provides second data access performance that is different from the first data access performance [Usami – as shown in figures 1, 3, and 5; The storage devices 37 of the seven types have an access performance different from each other. In the case in which the access performances thereof are compared with each other, the flash memory device 37F, the FC-HDD 37A, the SAS-HDD 37B, the SATA-HDD 37C, the optical disk device 37E, and the tape device 37D can be ranked in this descending order from a higher access performance. The tape device 37D is a sequential access device. Consequently, although an access speed performance of the tape device 37D is low, a data transfer speed performance of the tape device 37D is higher than that of a single HDD … (¶ 0056); the embodiment of the present invention, the following three points are considered as the characteristics of the data for deciding a layer that is a data storage location: a frequency of an access of the data (the number of accesses to the data from the time when the data is stored into the present real page 52 to the present time), a time that has elapsed from the point when the data is created, and a time that has elapsed from the point when the data is accessed (written or read) for the last time. For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer. The criteria for deciding a layer that is a data storage location, in that which layer is stored into in the case of what kind of data characteristics, is set by a user in advance for instance (¶ 0070)]; and wherein selecting the target set of storage devices includes performing a tier selection operation to identify, as a destination tier for the first data, the secondary storage tier based on the access activity for the first data [Usami -- More specifically, the storage system 3 can decide a layer that is a data storage location (that is, a type of the pool 42) based on the characteristics of the data (such as a frequency of an access). The storage system 3 can carry out an efficient data management by storing data to a layer suitable for the characteristics of the data (by storing to a real area in a suitable layer). Hereafter, a layer having an access performance higher than that of a layer compared with the layer is called "an upper layer", and a layer having an access performance lower than that of a layer compared with the layer is called "a lower layer" … (¶ 0069-0070)].
	As to claim 4, Usami in view of Kang & Nakajima teaches A method as in claim 3 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Usami -- as shown in figure 5, where the corresponding slices are the pages of different storage pools (42A, 42C, 42D), and where the size of the pages/slices are 16MB, 32MB, and 64MB, respectively]; wherein the access activity for the first data indicates a decrease in recent access activity for the first data [Usami -- In the embodiment of the present invention, the following three points are considered as the characteristics of the data for deciding a layer that is a data storage location: a frequency of an access of the data (the number of accesses to the data from the time when the data is stored into the present real page 52 to the present time), a time that has elapsed from the point when the data is created, and a time that has elapsed from the point when the data is accessed (written or read) for the last time. For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer. The criteria for deciding a layer that is a data storage location, in that which layer is stored into in the case of what kind of data characteristics, is set by a user in advance for instance (¶ 0070); Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency than a lower threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a lower tier storage pool (¶ 0041);]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the decrease in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency than a lower threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a lower tier storage pool (¶ 0041); Usami -- In the embodiment of the present invention, the following three points are considered as the characteristics of the data for deciding a layer that is a data storage location: a frequency of an access of the data (the number of accesses to the data from the time when the data is stored into the present real page 52 to the present time), a time that has elapsed from the point when the data is created, and a time that has elapsed from the point when the data is accessed (written or read) for the last time. For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer. The criteria for deciding a layer that is a data storage location, in that which layer is stored into in the case of what kind of data characteristics, is set by a user in advance for instance (¶ 0070)].
	As to claim 5, Usami in view of Kang & Nakajima teaches A method as in claim 4 wherein the source set of storage devices provides average data access time that is faster than that of the target set of storage devices [Usami -- as shown in figures 1, 3, and 5; The storage devices 37 of the seven types have an access performance different from each other. In the case in which the access performances thereof are compared with each other, the flash memory device 37F, the FC-HDD 37A, the SAS-HDD 37B, the SATA-HDD 37C, the optical disk device 37E, and the tape device 37D can be ranked in this descending order from a higher access performance. The tape device 37D is a sequential access device. Consequently, although an access speed performance of the tape device 37D is low, a data transfer speed performance of the tape device 37D is higher than that of a single HDD … (¶ 0056); Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry 83 can be defined as same tier grouping, or otherwise, depending on the desired implementation (¶ 0058)]; wherein the first size is smaller than the second size [Usami -- as shown in figure 5, where the corresponding slices are the pages of different storage pools (42A, 42C, 42D), and where the size of the pages/slices are 16MB, 32MB, and 64MB, respectively]; and wherein reading the first data from the source set of storage devices into the second slice while the second slice resides in the primary memory includes merging, within the primary memory, the first slice having the first size with a set of other slices having the first size to form the second slice [Usami -- as shown in figures 6-11].
	As to claim 6, Usami in view of Kang & Nakajima teaches A method as in claim 5 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Usami -- as shown in figure 5, where the corresponding slices are the pages of different storage pools (42A, 42C, 42D), and where the size of the pages/slices are 16MB, 32MB, and 64MB, respectively]; wherein the access activity for the first data indicates an increase in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency than a lower threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a lower tier storage pool (¶ 0041); Usami -- In the embodiment of the present invention, the following three points are considered as the characteristics of the data for deciding a layer that is a data storage location: a frequency of an access of the data (the number of accesses to the data from the time when the data is stored into the present real page 52 to the present time), a time that has elapsed from the point when the data is created, and a time that has elapsed from the point when the data is accessed (written or read) for the last time. For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer. The criteria for deciding a layer that is a data storage location, in that which layer is stored into in the case of what kind of data characteristics, is set by a user in advance for instance (¶ 0070)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the increase in recent access activity for the first data [Nakajima -- When the storage system receives a normal read or write operation, a storage tier management program counts access frequency. If the copy destination (source) has a higher access frequency than a upper threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a higher tier storage pool. If the copy destination (source) has a lower access frequency than a lower threshold of the tier storage pool, the storage tier management program moves the copy destination (source) blocks to a lower tier storage pool (¶ 0041); Usami -- In the embodiment of the present invention, the following three points are considered as the characteristics of the data for deciding a layer that is a data storage location: a frequency of an access of the data (the number of accesses to the data from the time when the data is stored into the present real page 52 to the present time), a time that has elapsed from the point when the data is created, and a time that has elapsed from the point when the data is accessed (written or read) for the last time. For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer. The criteria for deciding a layer that is a data storage location, in that which layer is stored into in the case of what kind of data characteristics, is set by a user in advance for instance (¶ 0070)].
	As to claim 7, Usami in view of Kang & Nakajima teaches A method as in claim 6 wherein the source set of storage devices provides average data access time that is slower than that of the target set of storage devices [Usami – as shown in figure 3; Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry 83 can be defined as same tier grouping, or otherwise, depending on the desired implementation (¶ 0058)]; wherein the first size is larger than the second size [Usami – as shown in figure 5]; and wherein reading the first data from the source set of storage devices into the second slice while the second slice resides in the primary memory includes partitioning, within the primary memory, the first slice having the first size into multiple other slices having the second size, the second slice being a particular one of the other slices that contains the first data [Nakajima – as shown in figure 12, where the cache table (70) shows a plurality of partitions; as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
	As to claim 12, Usami in view of Kang & Nakajima teaches A method as in claim 2 wherein the data storage equipment is operative to receive host input/output (I/O) requests from a set of host computers, and store host data within the secondary storage and load the host data from the secondary storage in response to the host I/O requests; and wherein the method further comprises: updating a performance data repository in response to each host I/O request from the set of host computers [Usami – a set of host computers as shown in figure 1; The storage system is provided with a plurality of storage devices that are the basis of pools of a plurality of types and a controller that receives an I/O request that is a write request or a read request from a host computer and that carries out an I/O processing that follows the I/O request. The plurality of storage devices includes storage devices of a plurality of types having different performances … (¶ 0015)].
	As to claim 13, Usami in view of Kang & Nakajima teaches A method as in claim 12 wherein selecting the target set of storage devices within which to store the first data from among the multiple sets of storage devices includes: accessing the performance data repository to identify a set of I/O statistics for the first data, and selecting the target set of storage devices from the multiple sets of storage devices based on the set of I/O statistics for the first data [Usami -- The storage system is provided with a plurality of storage devices that are the basis of pools of a plurality of types and a controller that receives an I/O request that is a write request or a read request from a host computer and that carries out an I/O processing that follows the I/O request. The plurality of storage devices includes storage devices of a plurality of types having different performances … (¶ 0015) The storage system is provided with a plurality of storage devices that are the basis of pools of a plurality of types and a controller that receives an I/O request that is a write request or a read request from a host computer and that carries out an I/O processing that follows the I/O request. The plurality of storage devices includes storage devices of a plurality of types having different performances … (¶ 0015)].
	As to claim 14, Usami in view of Kang & Nakajima teaches A method as in claim 12 wherein the first size is a multiple, N, of the second size, where N is an integer that is greater than 1 [Usami – as shown in figures 5-11; Kang – as shown in figures 3-6].
	As to claim 15, Usami in view of Kang & Nakajima teaches A method as in claim 12 wherein the second size is a multiple, N, of the first size, where N is an integer that is greater than 1 [Usami – as shown in figures 5-11; Kang – as shown in figures 3-6].
7.	Claims 8 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Kang & Nakajima, and further in view of Martin (US Patent 8,949,483).
	As to claim 8, Usami in view of Kang & Nakajima teaches A method as in claim 3 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Usami – as shown in figures 5-11]; wherein the access activity for the first data indicates higher write activity for the first data relative to other data within the multiple sets of storage devices [this limitation is taught by Martin -- and may include a fifth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size smaller than a threshold size, and may include a sixth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size larger than a threshold size, and may include a seventh classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size smaller than a threshold size, and may include an eighth classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size larger than a threshold size … (c2 L38-55)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the higher write activity for the first data relative to the other data within the multiple sets of storage devices [Usami – as shown in figures 1, 3, and 5; The storage devices 37 of the seven types have an access performance different from each other. In the case in which the access performances thereof are compared with each other, the flash memory device 37F, the FC-HDD 37A, the SAS-HDD 37B, the SATA-HDD 37C, the optical disk device 37E, and the tape device 37D can be ranked in this descending order from a higher access performance. The tape device 37D is a sequential access device. Consequently, although an access speed performance of the tape device 37D is low, a data transfer speed performance of the tape device 37D is higher than that of a single HDD … (¶ 0056); the embodiment of the present invention, the following three points are considered as the characteristics of the data for deciding a layer that is a data storage location: a frequency of an access of the data (the number of accesses to the data from the time when the data is stored into the present real page 52 to the present time), a time that has elapsed from the point when the data is created, and a time that has elapsed from the point when the data is accessed (written or read) for the last time. For instance, the CTL 31 of the storage system 3 can carry out an efficient data management by storing data having a higher frequency of an access in an upper layer and by storing data having a lower frequency of an access in a lower layer. The criteria for deciding a layer that is a data storage location, in that which layer is stored into in the case of what kind of data characteristics, is set by a user in advance for instance (¶ 0070)].
	Regarding claim 8, Usami in view of Kang & Nakajima does not teach the access activity for the first data indicates higher write activity for the first data relative to other data within the multiple sets of storage devices.
	However, Martin specifically teaches first data indicates higher write activity for the first data relative to other data within the multiple sets of storage devices [and may include a fifth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size smaller than a threshold size, and may include a sixth classification denoting a workload as having more write operations than read operations, having more random data operations than sequential data operations, and having an average data operation size larger than a threshold size, and may include a seventh classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size smaller than a threshold size, and may include an eighth classification denoting a workload as having more write operations than read operations, having more sequential data operations than random data operations, and having an average data operation size larger than a threshold size … (c2 L38-55)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to have first data indicating higher write activity for the first data relative to other data within the multiple sets of storage devices, as demonstrated by Martin, and to incorporate it into the existing scheme disclosed by Usami, because Martin teaches doing so better able to match the access activity of data to a suitable storage tier [… In accordance with techniques herein, analysis of performance data for data portions of thin devices may be performed in order to determine whether particular data portions should have their data contents stored on physical devices located in a particular storage tier. The techniques herein may take into account how "busy" the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier (c12 L22-42)].
As to claim 23, Usami in view of Kang & Martin teaches A method as in claim 1 wherein choosing the target set of storage devices includes: comparing the average access rate per unit of storage space metric for the first data to a plurality of metric ranges; selecting a slice size based on a result of comparing the average access rate per unit of storage space metric for the first data to the plurality of metric ranges [Martin -- … In accordance with techniques herein, analysis of performance data for data portions of thin devices may be performed in order to determine whether particular data portions should have their data contents stored on physical devices located in a particular storage tier. The techniques herein may take into account how "busy" the data portions are in combination with defined capacity limits and defined performance limits (e.g., such as I/O throughput or I/Os per unit of time, response time, utilization, and the like) associated with a storage tier in order to evaluate which data to store on drives of the storage tier (c12 L22-42); As an example, the techniques herein may be described with reference to a storage environment having three storage tiers--a first tier of only flash drives in the data storage system, a second tier of only FC disk drives, and a third tier of only SATA disk drives. In terms of performance, the foregoing three tiers may be ranked from highest to lowest as follows: first, second, and then third. The lower the tier ranking, the lower the tier's performance characteristics (e.g., longer latency times, capable of less I/O throughput/second/GB (or other storage unit), and the like) … (c13 L12-42); Additionally, techniques herein provide for modeling, suggesting and/or performing data movements in accordance with criteria including performance goals or targets customized for particular applications and SPs. Performance criteria for an SP may vary. For example, SP performance goals may be based on whether a customer wants a system, or particular SP comprising PDs of one or more storage tiers, optimized to be faster (e.g., deliver lower response time) or cheaper (e.g., deliver more I/Os at a higher average response time). Performance criteria for an SP may also include an RT range defining a window of time or band within which the expected RT lies. The average RT may be with respect to all 100% of I/Os, or some percentage less than 100% of all I/Os, and the RT range may define an acceptable RT range … In accordance with techniques herein in deciding what storage resources, such as SPs or PDs, are to be used by an application, the resources may be generally viewed as a supply and the applications, or more generally consumers of the resources, may be viewed as a demand for the supply. The supply side may be controlled to deliver a scalable number of IOPS (I/Os per second or I/O rate) and have a certain storage capacity (e.g, such as in terms of bytes, GBs, and the like), optimized for a particular RT. The customer may control the performance goals of the SPs such as by varying the RT range or percentage range and/or expected average RT … (c26 L10 to c27 L67); For example, with reference to FIG. 18, element 1754 may represent the information stored in an SP's QOS matrix after 4 sampling time period occurrences. Each cell of the matrix may represent the average RT and total I/Os obtained for one sampling period (e.g., one histogram) and when a number of GBs is used for the SP. For example, 1752 may represent that an average RT of 5 ms is observed for a total number of 400 IOs directed to 100 GBs of stored data (c41 L11-18)]; and identifying the target set of storage devices from a plurality of storage devices based on the selected slice size [Usami -- [as shown in figures 6-9; The storage system as defined in claim 1, wherein: a size of a real page in a pool of a type included in a lower layer is larger than a size of a real page in a pool of a type included in a higher layer … and (2-2) migrating from the targeted first real page into a second real page that is specified by the change condition information and that is not allocated in the pool of a second type that is a storage location corresponding to the pool of the first type in the case in which the result of the judgment of the above (2-1) is positive, the storage location change processing section carries out the following (A-1) to (A-3) in the case in which a size of the first real page is P times of a size of the second real page (P is a natural number of at least 2) since a layer that includes the pool of the first type is lower than a layer that includes the pool of the second type in the above (2-1): … (claim 2)].
As to claim 24, Usami in view of Kang & Martin teaches A method as in claim 23 wherein the average access rate per unit of storage space metric for the first data is average input/output operations per second per gigabyte (IOPS/GB) [Martin -- As an example, the techniques herein may be described with reference to a storage environment having three storage tiers--a first tier of only flash drives in the data storage system, a second tier of only FC disk drives, and a third tier of only SATA disk drives. In terms of performance, the foregoing three tiers may be ranked from highest to lowest as follows: first, second, and then third. The lower the tier ranking, the lower the tier's performance characteristics (e.g., longer latency times, capable of less I/O throughput/second/GB (or other storage unit), and the like) … (c13 L12-42)]; and wherein selecting the slice size includes: locating an entry within a mapping table having a plurality of entries that map the plurality of metric ranges to a plurality of slice sizes, the entry corresponding to a particular metric range, and the metric falling within the particular metric range [Usami – as shown in figures 5 and 10-13; Martin – as shown in figures 6 and 18].
As to claim 25, Usami in view of Kang & Martin teaches A method as in claim 23 wherein the target set of storage devices forms a first storage tier [Usami – as shown in figures 6-9, where there are a plurality of storage tiers, pool 1, pool 2, and pool 3, and any one of the 3 pools may be the target set]; wherein storing the second slice in the target set of storage devices includes placing data of the second slice into the first storage tier [Usami – as shown in figures 6-9, where data slices initially residing in one storage tier are moved to another storage tier]; and wherein the method further comprises: before selecting the target set of storage devices, partitioning third data residing within a third slice that is larger than the first slice into the first data and fourth data [Usami – as shown in figures 6-9, where data is partitioned into data slices of particular size and stored in different pools/tiers]; and when the first data is moved to the second slice and the data of the second slice is placed into the first storage tier, moving the fourth data into a second storage tier that is different from the first storage tier [Usami – as shown in figures 6-9, where data slices initially residing in one storage tier are moved to another storage tier].
8.	Claims 9-11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Kang & Nakajima & Martin, and further in view of Matsushita et al. (US Patent Application Publication 2016/0350021, hereinafter Matsushita).
As to claim 9, Usami in view of Kang & Nakajima & Martin teaches A method as in claim 8 wherein the source set of storage devices provides average data access time that is slower than that of the target set of storage devices [Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry 83 can be defined as same tier grouping, or otherwise, depending on the desired implementation (¶ 0058)]; wherein the first size is smaller than the second size [Usami – as shown in figures 5-11]; wherein the multiple sets of storage devices includes a set of single-level cell solid state drives and a set of multi-level cell solid state drives; and wherein choosing the secondary storage tier includes picking the set of single-level cell solid state drives, as the target set of storage devices, over the set of multi-level cell solid state drives [this limitation is taught by Matsushita -- … As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell (SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For instance, the life of many storage products is set to approximately five years … (¶ 0143-0144)].
Regarding claim 9, Usami in view of Kang & Nakajima & Martin does not teach choosing a set of single-level cell solid state drives, as the target set of storage devices, over the set of multi-level cell solid state drives.
However, single-level cell solid state drives and multi-level cell solid state drives are well known and commonly used in the art.
For example, Matsushita specifically teaches single-level cell solid state drives and multi-level cell solid state drives [… As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell (SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For instance, the life of many storage products is set to approximately five years … (¶ 0143-0144)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to support single-level cell solid state drives and multi-level cell solid state drives, as demonstrated by Matsushita, and to incorporate it into the existing scheme disclosed by Usami in view of Kang & Nakajima & Martin, in order to take advantage of the benefits offered by both single-level cell solid state drives and multi-level cell solid state drives.
	As to claim 10, Usami in view of Kang & Nakajima & Martin & Matsushita teaches A method as in claim 3 wherein the source set of storage devices is operative to store slices having the first size; wherein the target set of storage devices is operative to store slices having the second size [Usami – as shown in figures 5-11]; wherein the access activity for the first data indicates higher read activity for the first data relative to other data within the multiple sets of storage devices [Martin -- …The predetermined set of I/O classifications may include a first classification denoting a workload as having more read operations than write operations, having more random data operations than sequential data operations, and having an average data operation size smaller than a threshold size, and may include a second classification denoting a workload as having more read operations than write operations, having more random data operations than sequential data operations, and having an average data operation size larger than a threshold size, and may include a third classification denoting a workload as having more read operations than write operations, having more sequential data operations than random data operations, and having an average data operation size smaller than a threshold size, and may include a fourth classification denoting a workload as having more read operations than write operations, having more sequential data operations than random data operations, and having an average data operation size larger than a threshold size … (c2 L20-38)]; and wherein performing the tier selection operation to identify, as the destination tier for the first data, the secondary storage tier based on the access activity for the first data includes choosing the secondary storage tier in place of the first storage tier in response to the higher read activity for the first data relative to the other data within the multiple sets of storage devices [Matsushita -- The drives of a plurality of types are sorted into groups of drives that are close to one another in performance as tiers 115, 116, and 117. The relationship between the tiers is defined by a performance-level relation. The drive group having the highest performance (for example, SSDs) is usually defined as Tier 1, and the remaining drive groups are similarly defined as Tier 2 and Tier 3 in descending order of performance. Drives in the external storage 105 may be managed as the lowest tier on the assumption that the drives coupled as the external storage 105 are old models that are no longer in use and have low performance. Alternatively, a tier appropriate for the performance of the external storage 105 may be set by a user via a management I/F … (¶ 0046); The concept of page placement in this embodiment is described with reference to FIG. 28. The basic page placement in this present invention is determined based on monitoring that is conducted in fixed cycles (long cycles) … In the example of FIG. 28, a page having a long cycle load (long cycle IOPS) in which T is 2 or more is placed in Tier 1, and a page having a long cycle IOPS in which T is less than 2 is placed in Tier 2. A page that remains large in load amount over a long cycle is thus often expected to have Tier 1-hitting performance that is stable when viewed in a long cycle … Specifically, a long cycle/short cycle load is identified based on thresholds that are determined with long cycle loads as a reference (the tier allocation thresholds 508), a page to be demoted in the short cycle is selected, and demotion is executed for the selected page (short cycle demotion). A page having a short cycle IOPS that exceeds long cycle/short cycle load of the page to be demoted by a determined value or more is selected as a page to be promoted in the short cycle, and promotion is executed for the selected page (short cycle promotion) … (¶ 0070-0071)].
	As to claim 11, Usami in view of Kang & Nakajima & Martin & Matsushita teaches A method as in claim 10 wherein the source set of storage devices provides average data access time that is slower than that of the target set of storage devices [Matsushita – as shown in figure 3; Nakajima -- FIG. 8 illustrates a tier table, in accordance with an example implementation. The tier table 80 may manage information such as entries for page information for the LBA 81, current tier for the LBA 82 and grouping identifier 83. The tier table 80 may be further configured to manage tier information such as access frequency, location of pool information, disk performance information, and so on, depending on the desired implementation. The grouping entry 83 can be defined as same tier grouping, or otherwise, depending on the desired implementation (¶ 0058)]; wherein the first size is smaller than the second size [Usami – as shown in figures 5-11]; wherein the multiple sets of storage devices includes a set of single-level cell solid state drives and a set of multi-level cell solid state drives; and wherein choosing the secondary storage tier includes picking the set of multi-level cell solid state drives, as the target set of storage devices, over the set of single-level cell solid state drives [Matsushita -- … As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell (SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For instance, the life of many storage products is set to approximately five years … (¶ 0143-0144)].
As to claim 16, Usami in view of Kang & Nakajima & Martin & Matsushita teaches A method as in claim 12 wherein the secondary storage includes a set of solid state drives and a set of magnetic disk drives [Matsushita -- The drives 113 and 114 include a plurality of types of drives different from one another in performance. Examples of the included drives are hard disk drives having a Fibre Channel (FC) interface, a Serial Attached SCSI (SAS) interface, a Serial Advanced Technology Attachment (SATA) interface, or other interfaces, and solid state drives (SSDs), which are higher in I/O throughput performance and I/O response performance than hard disk drives … (¶ 0046)]; wherein reading the first data from the source set of storage devices includes retrieving the first data from one of the set of solid state drives and the set of magnetic disk drives into the primary memory [Matsushita -- … Next, data is transferred from the obtained drive address to the allocated cache memory area (S1305). At the time the data is transferred to the cache memory, the pieces of information stored in the page-by-page monitoring table 602 that is associated with the relevant monitoring information index number 806 in the dynamic mapping table 601 are updated, and tier determination processing is executed (S1306). The data stored in the cache memory from the drive is subsequently transmitted to the host (S1307) … (¶ 0107-0108); Nakajima – as shown in figure 9, where data is read from the source storage devices (5) into the cache/primary memory (53)]; and wherein storing the second slice in the target set of storage devices includes flushing the second slice from the primary memory to the other of the set of solid state drives and the set of magnetic disk drives into the primary memory [Nakajima -- as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
	As to claim 17, Usami in view of Kang & Nakajima & Martin & Matsushita teaches A method as in claim 12 wherein the secondary storage includes a set of single-level cell solid state drives and a set of multi-level cell solid state drives [Matsushita -- … As illustrated in the flow chart, whether the promotion count exceeds a life consuming pace may be determined (S2103 and S2107) in the case where Tier 1 is an SSD (in particular, an MLC having a low limit to deletion count) or other similar cases … The Wlimit count 3103 can be set to, for example, approximately a determined percent of the limit deletion count of the SSD (the limit deletion count of a general single-level cell (SLC) SDD is approximately one hundred thousand times, and the limit deletion count of a general multi-level cell (MLC) SDD is approximately ten thousand times). For instance, the life of many storage products is set to approximately five years … (¶ 0143-0144)]; wherein reading the first data from the source set of storage devices includes retrieving the first data from one of the set of single-level cell solid state drives and the set of multi-level cell solid state drives into the primary memory [Matsushita -- … Next, data is transferred from the obtained drive address to the allocated cache memory area (S1305). At the time the data is transferred to the cache memory, the pieces of information stored in the page-by-page monitoring table 602 that is associated with the relevant monitoring information index number 806 in the dynamic mapping table 601 are updated, and tier determination processing is executed (S1306). The data stored in the cache memory from the drive is subsequently transmitted to the host (S1307) … (¶ 0107-0108); Nakajima – as shown in figure 9, where data is read from the source storage devices (5) into the cache/primary memory (53)]; and wherein storing the second slice in the target set of storage devices includes flushing the second slice from the primary memory to the other of the set of single-level cell solid state drives and the set of multi-level cell solid state drives [Nakajima -- as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
	As to claim 20, Usami in view of Kang & Nakajima & Martin & Matsushita teaches A method as in claim 3 wherein the data storage equipment is operative to receive host input/output (I/O) requests from a set of host computers [Usami -- a set of host computers as shown in figure 1; The storage system is provided with a plurality of storage devices that are the basis of pools of a plurality of types and a controller that receives an I/O request that is a write request or a read request from a host computer and that carries out an I/O processing that follows the I/O request. The plurality of storage devices includes storage devices of a plurality of types having different performances … (¶ 0015)], and store host data within the secondary storage and load the host data from the secondary storage in response to the host I/O requests [Usami -- for example, as shown in figure 1, the secondary storage may include 37A-37F]; and wherein the method further comprises: updating a performance data repository in response to each host I/O request from the set of host computers [Matsushita -- The programs illustrated in FIG. 7 are executed by the processors 119. A host I/O processing program 701 processes read/write requests to the virtual volumes 501 in the case where I/O is received from the host 101. A frequency distribution creating processing program 702 calculates the tier allocation thresholds 508, and is to be executed in determined cycles (specifically, at an interval of the long cycle described above). A monitoring result update & tier determination processing program 703 executes an update of various types of information in the page-by-page monitoring table 602 and determination about inter-tier relocation of a page in sync with the host I/O processing program 701 (¶ 0077)].
9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Kang & Nakajima, further in view of Lin (US Patent Application Publication 2009/0132770).
As to claim 21, Usami in view of Kang & Nakajima teaches A method as in claim 1 wherein moving the first data from the first slice to the second slice includes: transferring, as at least some of the contents of the first slice, the first data to a primary memory slice in primary memory [Usami -- for example, as shown in figure 1, the primary memory may be the cache memory (34); as shown in figure 15, steps S102-S103-S105-S106-S107-S108-S109-S110; figure 16, steps S201-S206; FIG. 15 is a flowchart of a processing that is carried out by the CTL 31 in the case in which a read request is received … After that, the CTL 31 reads the read targeted data from the area that has been ensured in S105, and stores the data into the cache memory 34 (S107) … (¶ 0148-0176); Lin also teaches a cache/primary memory – data cache memory, figure 1, 13; data cache, figure 3], the primary memory slice having the second size that is different from the first size [Usamii teaches the first size being different from the second size -- as shown in figure 5, where the corresponding slices are the pages of different storage pools (42A, 42C, 42D), and where the size of the pages/slices are 16MB, 32MB, and 64MB, respectively; Lin more expressively teaches the cache/primary memory slice has a second size that is different from the first size – the size of the cache/primary size as shown in figure 3; More  particularly, for host data transfer, the basic data unit is a sector (512B). For example, the host may write 128 continuous sectors (64 KB) data to a flash memory or it may write 8 continuous sectors (4 kB) data to a flash memory … If the total cache size is 16 MB, then totally there are 64 (16 MB/256 KB) cache entries. If the host sequentially writes 256 KB data to the cache (one cache block is full), then we can write this 256 KB data to the flash memory once, which does not induce an erase count. However, the host may write data sectors of different sizes to different cache blocks. FIG. 2 is an example of write behavior of a host. In FIG. 2, the host writes 128 sectors of data that occupy one cache block. If the host writes only 8 sectors of data, these 8 sectors of data also occupies another cache block. That is to say, if the data cache memory is partitioned into cache blocks of the same size (for example, 1 MB), then the number of cache entries is limited to 16 (16 MB/1 MB), and these cache blocks will soon be occupied entirely, which results in very low the hit rate. FIG. 3 is a conventional cache memory partitioned into uniform cache-size blocks (¶ 0041-0042); In Step 61, it is determined whether a host writes data larger than or equal to a threshold number of sectors … The host writes data to the small cache-size blocks (in Step 63) if the host writes data smaller than the threshold number of sectors and the cache hit does not occur in the large cache-size blocks; otherwise the host writes data to the large cache-size blocks (in Step 66) (¶ 0048-0050)]; and wherein storing the second slice in the target set of storage devices includes transferring contents from the first primary memory slice in primary memory to the second slice in the target set of storage devices [Nakajima -- as shown in figure 28 where data is first read from the source storage device (182) into the cache/primary memory (53), and then written from the cache/primary memory (53) to the target storage device (181)].
Regarding claim 21, Usami in view of Kang & Nakajima does not teach the primary memory slice having the second size that is different from the first size.
	However, Lin specifically teaches the primary memory slice having the second size that is different from the first size [the size of the cache/primary size as shown in figure 3; More  particularly, for host data transfer, the basic data unit is a sector (512B). For example, the host may write 128 continuous sectors (64 KB) data to a flash memory or it may write 8 continuous sectors (4 kB) data to a flash memory … If the total cache size is 16 MB, then totally there are 64 (16 MB/256 KB) cache entries. If the host sequentially writes 256 KB data to the cache (one cache block is full), then we can write this 256 KB data to the flash memory once, which does not induce an erase count. However, the host may write data sectors of different sizes to different cache blocks. FIG. 2 is an example of write behavior of a host. In FIG. 2, the host writes 128 sectors of data that occupy one cache block. If the host writes only 8 sectors of data, these 8 sectors of data also occupies another cache block. That is to say, if the data cache memory is partitioned into cache blocks of the same size (for example, 1 MB), then the number of cache entries is limited to 16 (16 MB/1 MB), and these cache blocks will soon be occupied entirely, which results in very low the hit rate. FIG. 3 is a conventional cache memory partitioned into uniform cache-size blocks (¶ 0041-0042); In Step 61, it is determined whether a host writes data larger than or equal to a threshold number of sectors … The host writes data to the small cache-size blocks (in Step 63) if the host writes data smaller than the threshold number of sectors and the cache hit does not occur in the large cache-size blocks; otherwise the host writes data to the large cache-size blocks (in Step 66) (¶ 0048-0050)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to let the primary memory slice having the second size that is different from the first size, as demonstrated by Lin, and to incorporate it into the existing scheme disclosed by Usami in view of Kang & Nakajima, because Lin teaches doing so allows minimizing the program/erase count of the NAND type flash device the program/erase count of the NAND type flash device [The present invention provides a data cache architecture interposed between a host and a flash memory, the data cache architecture comprising: a buffer memory, receiving data from the host; a memory controller, deploying the data in the buffer memory; and a data cache memory, controlled by the memory controller according to a cache algorithm. The data cache architecture and the cache algorithm used in the data cache architecture can be used to minimize the program/erase count of the NAND type flash device (abstract)].
10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Usami in view of Kang, further in view of Pangal et al. (US Patent Application Publication 2011/0167221, hereinafter Pangal).
As to claim 26, Usami in view of Kang teaches A method as in claim 23 wherein the first slice is in a first storage tier [Usami – as shown in figure 8, where data slices 0 and 1 are in pool 1, the corresponding first storage tier]; and wherein moving the first data from the first slice includes: reading the first data from the first storage tier [Usami – as shown in figure 8, where data slices 0 and 1 of pool 1 are read]; and combining the first data read from the first storage tier with other data read from a second storage tier that is different from the first storage tier to form the second slice [Usami – as shown in figure 8, where data slices 0 and 1 of pool 1 are read and combined and then stored in pool 2; Pangal specifically teaches combining slices from different tiers to form a second slice -- All the main data storage layers (540, 550, and 560) use the local data storage system 570 to some degree. In one embodiment, the local data storage system 570 is composed by two tiers of faster and slower storage (e.g. SSD and SATA disks), the linear storage layer 540 stores may use approximately 35% to 45% of the available faster tier (such as SSD) storage space for the linear storage area 547… (¶ 0081); The data storage system as set forth in claim 12, said data storage system further comprising: a third data tier comprising a set of third tier data slices, said third tier data slices stored in bulk storage, said third tier slices may be combined with said second tier slices to create data chunks in a second set of data chunks (claim 13)].
Regarding claim 26, Usami in view of Kang teaches combining data slices from the same storage tier to form a second slice [Usami – as shown in figure 8, where data slices 0 and 1 of pool 1 are read and combined and then stored in pool 2], does not teach combining data slices from different storage tiers to form a second slice.
	However, Pangal specifically teaches combining data slices from different storage tiers to form a second slice [All the main data storage layers (540, 550, and 560) use the local data storage system 570 to some degree. In one embodiment, the local data storage system 570 is composed by two tiers of faster and slower storage (e.g. SSD and SATA disks), the linear storage layer 540 stores may use approximately 35% to 45% of the available faster tier (such as SSD) storage space for the linear storage area 547… (¶ 0081); The data storage system as set forth in claim 12, said data storage system further comprising: a third data tier comprising a set of third tier data slices, said third tier data slices stored in bulk storage, said third tier slices may be combined with said second tier slices to create data chunks in a second set of data chunks (claim 13)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to combine data slices from different storage tiers to form a second slice, as demonstrated by Pangal, and to incorporate it into the existing scheme disclosed by Usami in view of Kang, in order to support combining data slices from both the same or different storage tiers.

					Conclusion
11.	Claims 1-26 are rejected as explained above. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 4, 2022